By the Court.
1. The company did not abandon the enterprise-for which it was incorporated. It promptly organized under its-charter *and opened books for subscription to the capital [899 stock, and commenced the construction of its road the next year, and in 1854 about one-third of it was completed; and although there was no manual labor done on the road from 1854 to 1858, it was for want of means to finish it. The enterprise was not given up, but the board of directors continued to hold regular meetings, and to make efforts to procure subscriptions enough to enable them to complete the road. Under this state of fact, we are of opinion that the company can not be held to have abandoned the enterprise, but to have constructed the road in a reasonable time — that is, as-soon as means could be obtained to do it with.
2. The company’s right of action is not barred by the statute of *400.-■limitations. It did not accrue until a call was made, in January, 1861, for payment on the subscription, and being on a promise in -writing, the limitation is fifteen years.

Motion overruled.